DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one metal M1 selected from the group consisting of Ir, Rh, Co, Os, Ru, Fe, Ni, Cr and Mn, one metal M2 selected from the group consisting of Zn, Cd, Hg, Au, Ag and Cu”, and the claim also recites “wherein M1 is Rh, and M2 is not Zn” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein M1 is Ir, Rh, Co, Os, Ru, Fe, Ni, Cr or Mn; M2 is Zn, Cd, Hg, Au, Ag or Cu”, and the claim also recites “wherein M1 is Rh, M2 is not Zn” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims 8-13 are rendered indefinite due to their dependency on indefinite claim 1 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the limitation “wherein M1 is Rh or Co, and M2 is Ag or Zn” which fails to further limit claim 2 reciting “provided that when M1 is Rh, M2 is not Zn” because the limitation in claim 6 allows for M1 being Rh and M2 being Zn.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (Yamashita, U., Lee, P., Kuwamura, N., Yoshinari, N., & Konno, T. (2013). Conversion of L-Cysteinato RhIII4ZnII4 Octanuclear to RhIII2AgI3 Pentanuclear Structure by AgI Ions. Bulletin of the Chemical Society of Japan, 86(12), 1450-1452. Doi:10.1246/bcsj.20130200.).
Regarding claim 1, Yamashita discloses an ionic solid, wherein an anionic heterometallic complex comprising one metal M1 selected from the group consisting of Ir, Rh, Co, Os, Ru, Fe, Ni, Cr and Mn, one metal M2 selected from the group consisting of Zn, Cd, Hg, Au, Ag and Cu wherein M1 is Rh, and M2 is not Zn and a ligand aggregates to form a crystal lattice in which a cationic species is present in an interstice in the crystal lattice (RhIII2AgI3 pentanuclear complex including L-cysteinate ligands, see Title, Abstract).

Allowable Subject Matter
Claims 2, 4-5 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to an ionic solid represented by Formula (1):
(X)l[(M1)4(M2)4(Am)12(E)m]∙nH2O … (1), provided that when M1 is Rh, M2 is not Zn.
The closest prior art includes the applicant’s prior publications: 
Yoshinari et al. “Cation-exchange Reaction on Single Crystals of an Anionic RhIII4AZnII4 Octanuclear Complex with L-Cysteinate”, The Abstract of the 66th Forum of Japan Society of Coordination Chemistry, 2PA-032. Aug. 20, 2016, 5 pages., 
Yoshinari et al. “Proton Conductivity of Ionic Solids Composed of L-Cysteinato RhIII4ZnII4 Octanuclear Clusters”, The Abstract of the 62nd Forum of Japan Society of Coordination Chemistry, 2PA-097, Sep. 1, 2012, 4 pages.; 
Yoshinari et al. “Ionic Conductivities of Alkaline Metal Salts of a RhIII4ZnII4 Octanuclear Complex with L-Cysteinate”, The Abstract of the 65th Japan Society of Coordination Chemistry Symposium, 3Aa-03, Sep. 2015, 1 page.; and
Yoshinari et al. “1:1 Intercluster compound consisting of +6 and -6 charged RhIII4ZnII4 octanuclear cations and anions with aminothiolate ligands”, CrystEngComm, Vol. 15, 2013, pages 10016-10019.
However, these prior publications teach an ionic solid wherein M1 is Rh and M2 is Zn.  Further, none of the prior art teach or suggest the claimed ionic solid having Formula (1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/26/2021